Citation Nr: 0123016	
Decision Date: 09/21/01    Archive Date: 09/24/01

DOCKET NO.  98-09 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Daughter


ATTORNEY FOR THE BOARD

Lloyd M. Cramp, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis Missouri, which continued a 30 percent rating for 
post-traumatic stress disorder (PTSD).

The Board notes that although the veteran requested a BVA 
hearing in his June 1998 substantive appeal (VA Form 9), he 
specifically withdrew his request in a May 1999 statement, 
signed by him.  At that time, the veteran requested an RO 
hearing instead, which was held in September 1999.  A 
transcript is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD is productive of symptoms including 
anxiety, panic attacks, sleep disturbance, memory and 
comprehension impairment, depression, flattened (blunted) 
affect, social withdrawal affecting family relationships, and 
some suicidal thoughts.


CONCLUSION OF LAW

The criteria for a 50 percent rating for PTSD, but not 
higher, have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 
(West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. Part 4, including § 4.130, Diagnostic Code 
9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected PTSD should be 
rated higher than the current 30 percent rating.  
Specifically, the veteran asserts that his PTSD causes 
anxiety, panic attacks, nightmares, memory and comprehension 
impairment, depression and suicidal thoughts, as well as 
social withdrawal, occupational impairment and family 
problems.

Initially, the Board notes that effective November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 ("VCAA"), 38 U.S.C.A. § 5103A (West Supp. 2001); 
66 Fed. Reg. 45,630-32 (Aug. 29, 2001)(to be codified as 
amended at 38 C.F.R. § 3.102, 3.159). This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  The Board finds that while 
this law and the accompanying regulations were enacted during 
the pendency of this appeal, and thus, have not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
VCAA have already been met.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) ( when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In that regard, the Board finds that the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO made satisfactory efforts to ensure that 
all relevant evidence had been associated with the claims 
file.  Moreover, the claims file appears to contain all 
relevant outpatient treatment records, and the veteran has 
been afforded several VA examinations, the most recent of 
which was conducted in March 1998.  There is no indication in 
the file that there are additional relevant records that have 
not yet been associated with the claims file. As such, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.3.  The veteran's entire history is reviewed when making a 
disability evaluation.  38 C.F.R. § 4.1.  However, the 
current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The history of this appeal is set forth as follows.  In a 
July 1997 rating decision, the veteran was granted service 
connection for PTSD, and received a 30 percent rating dating 
from May 1997, the date of his original claim.  In February 
1998, the veteran again filed for an increased rating for his 
service connected PTSD.  In an April 1998 rating decision, 
the RO continued the 30 percent rating.  The veteran 
disagreed with the April 1998 rating decision, and initiated 
this appeal.  Essentially, the veteran maintains that the 30 
percent rating does not accurately reflect the level of 
impairment caused by his PTSD.  

The veteran is presently assigned a 30 percent rating for his 
PTSD pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, 
under which a 30 percent rating is assigned for occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The next 
higher 50 percent rating is available for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships. 

A 70 percent evaluation is assigned if there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  38 C.F.R. § 4.130.  

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below, and finds that the 
severity of the veteran's symptomatology more closely 
approximates a 50 percent evaluation.

Reviewing the more recent evidence of record reveals the 
following.  A May 1997 statement submitted by a dentist, 
K.J., who indicated that he observed the veteran shortly 
after he returned from the war.  K.J. attested to traumatic 
experiences that the veteran experienced during the war, such 
as seeing friends killed, and liberating the concentration 
camp at Dachau.  Undated letters from the veteran's daughter 
and wife attest to long-standing symptoms such as nightmares, 
which have increased in frequency since his retirement, and 
an inability to discuss the events of the war.  A July 1997 
statement submitted by the veteran recounts in great detail 
the events experienced by the veteran during the war, and the 
difficulty he has had in living with some of the memories of 
those events.

VA examination reports dated in July 1997 and March 1998 show 
common complaints of nightmares, becoming increasingly worse 
and preventing sleep; painful intrusive memories of combat 
experiences, related to seeing friends killed around him, and 
related to his role in liberating the Dachau concentration 
camp; increasing social withdrawal, affecting his family 
relationships; and increasing depression and anxiety.  
Historical information reflects a solid 50-year marriage, and 
successful career, from which he retired.  Findings include 
good alertness, orientation and cooperation; sadness; 
increasing depression; blunted affect; clear thoughts; no 
evidence of delusions or hallucinations; and cognitive 
abilities grossly intact.  PTSD was diagnosed in both 
examinations.

Specific results of the July 1997 VA examination showed 
complaints of anger and irritability, particularly at home; 
hypervigilence; and difficulty with concentration.  Global 
Assessment of Functioning (GAF) score was estimated at 65.  
Specific results of the March 1998 VA examination revealed 
that severity of complaints and symptoms had increased since 
retirement, and since the previous VA examination.  Findings 
included suicidal ideation, but no plan.  GAF score was 55.

The most recent examination of the veteran was conducted by 
Dr. Kenneth Burstin, Ph.D. (clinical psychologist), in May 
1998.  That examination showed complaints of nightmares 
regarding combat, 4 or 5 nights per week; intrusive 
recollections of combat; exaggerated startle response to loud 
noise; short-temper with occasional outbursts and physical 
violence directed towards his spouse and inanimate objects 
(wall); difficulty in socializing, even with family members.  
The veteran stated that he occasionally attends church, but 
only when prodded.  Despite the longevity of his marriage, 
the veteran expressed concern over the quality of his family 
relationships.  Findings of the examiner included orientation 
in all spheres; good recall of names and current events; 
blunted affect; depressed mood; suicidal ideation with no 
current plan or intent, but history of putting a gun to his 
head 20 years prior to the examination; mild to moderate 
anxiety, with frequent episodes (4-5 per week) of shortness 
of breath/ hyperventilation and tightness in stomach; no 
hallucinations or delusional thinking; and logical and 
coherent speech.  He was unable to give concrete responses on 
comparatives (how is the eye similar to the ear); he had some 
difficulty comprehending instructions; made an error in a 
counting exercise; exhibited short-term auditory memory 
markedly below average.  Results of Minnesota Multiphasic 
Personality Inventory-2 (MMPI-2) testing were consistent with 
patients who are anxious and worried or highly stress-
sensitive, according to the examiner.  They revealed that the 
veteran was pessimistic, obsessional and ruminative; socially 
avoidant, passive and dependent.  The examining physician 
diagnosed chronic PTSD with depression.  GAF was estimated at 
45-50.  

VA outpatient treatment records from February 1998 to August 
1999 reflect the veteran's attendance at counseling and 
therapy sessions, where he described combat related 
nightmares, mood swings and depression, but where he proved a 
willing and cooperative participant in discussions, and 
indicated strong emotional support from his family.

In September 1999, the veteran and his daughter gave 
testimony before the RO Hearing Officer.  The veteran 
testified as to his experiences during the war, and his 
difficulty coming to terms with what he witnessed.  He 
testified that increasingly after the war, he experienced 
symptoms such as sleep disturbances, panic attacks, increased 
startle response, short temper, avoidance of social 
situations, depression, and some suicidal thoughts.  His 
daughter testified to her observance of her father, and what 
she perceived to be a worsening of symptoms such as short 
temper, sleep disturbances, depression and guilt.

In the Board's view, the service-connected PTSD is productive 
of symptomatology which is consistent with the criteria 
provided for a 30 percent rating under Diagnostic Code 9411, 
as there is evidence of depressed mood, anxiety, panic 
attacks at least weekly, sleep impairment manifested by 
nightmares, and mild memory impairment.  Moreover, the Board 
finds that the exhibited PTSD symptomatology is consistent 
with a greater degree of impairment, to include the criteria 
provided for a 50 percent rating under Diagnostic Code 9411, 
in that there is documentation of flattened (blunted) affect, 
panic attacks more than once a week, difficulty in 
understanding complex commands, short-term auditory memory 
problems, impaired abstract thinking, disturbances in 
motivation and mood, and difficulty in maintaining effective 
social relationships.  

In addition, in the July 1997 VA examination, the veteran's 
GAF score was 55.  In the more recent May 1998 examination, 
the veteran's GAF score was 45-50, which is indicative of 
serious impairment in social (and occupational and school) 
functioning.  See Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition, of the American Psychiatric 
Association (DSM-IV); see also 38 C.F.R. § 4.130.  The Board 
finds that this score, when considered in conjunction with 
the other evidence of record more nearly approximates the 
symptomatology consistent with a rating of 50 percent for the 
veteran's service-connected PTSD.  See 38 C.F.R. § 4.130; see 
also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995) (veteran 
was rated at 50 percent for PTSD, and his GAF score was 55 to 
60, corresponding to moderate difficulty in social and 
occupational functioning, under DSM IV).  The provisions of 
38 C.F.R. § 4.7 have been utilized to resolve any doubt in 
the veteran's favor.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 70 percent 
rating under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD).  
Although the veteran does exhibit panic, or anxiety attacks, 
the evidence shows that they occur 4 to 5 times per week and 
are not "near-continuous."  Also, although the veteran has 
presented evidence of strained and difficult family 
relationships, there is no evidence of an "inability" to 
establish and maintain effective relationships.  The veteran 
was able to maintain a stable relationship with his wife, who 
has since passed away, and continues to maintain stable 
relationships with his daughter and other family members.  
The Board notes that the veteran's symptomatology more 
closely resembles "difficulty" in maintaining social 
relationships, which is characteristic of the 50 percent 
rating.  In regard to the other characteristics of the 70 
percent rating, there is no indication from any of the 
medical evidence of record that the veteran exhibits symptoms 
such as obsessional rituals; illogical, obscure, or 
irrelevant speech; depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; neglect of personal appearance and 
hygiene; or difficulty in adapting to stressful 
circumstances.  In short, the Board finds that the veteran's 
symptomatology most closely approximates the criteria for a 
50 percent rating under DC 9411, but there is no basis for a 
higher rating at this time.

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's PTSD, as 
well as the current clinical manifestations of the PTSD and 
its effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  All other pertinent aspects of 38 
C.F.R. Parts 3 and 4 have also been considered.  Should the 
veteran's PTSD increase in severity, he may be entitled to a 
higher evaluation; however, at present, the Board finds that 
a 50 percent rating is warranted, but there is no basis for a 
higher rating.  See 38 C.F.R. § 4.1.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
doctrine is not applicable, and the increased rating claim 
must be denied.  See 38 U.S.C.A. 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Finally, the evidence does not reflect, nor does the veteran 
specifically contend, that the veteran's service-connected 
PTSD has caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extra-schedular evaluation.  See Bagwell v. Brown, 9 Vet. 
App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Subject to the laws and regulations governing awards of 
monetary benefits, a 50 percent rating for PTSD is granted.



		
	L. H. ESKENAZI
	Acting Member, Board of Veterans' Appeal

 



